Title: To Thomas Jefferson from James Melvin, 2 June 1807
From: Melvin, James
To: Jefferson, Thomas


                        
                            
                        
                        
                     
                        
                           1807 Thomas Jefferson Esqr. To James Melvin Dr Per Servants
                        
                        
                           June 2
                           To making 4 Suits of clothes @ 5/ 50/100 4 vest shapes @ 1/0
                           26.—
                        
                        
                           
                            
                               " 7½ yds. cloth @ 5/ 00/100 14 yds. Cotton Cassimere @ / 50/100
                           
                           44.50
                        
                        
                           
                           
                               " 9 yds. Linen @ /50/100 Cotton for all 1/ 50/100 6 doz. Buttons @ 50/100
                           
                           9.—
                        
                        
                           
                           
                               " ½ yd scarlet cloth at 5/ 00/100 7 yds. Lace @ / 75/100
                           
                           7.75
                        
                        
                           
                           
                               " Silk twist thread and moulds
                           
                              
                                  4.—
                           
                        
                        
                           
                           
                           $ 91.25
                        
                     
                  
                        
                            
                        
                    